DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Any outstanding rejection of claim 19 is withdrawn as moot in response to its cancellation. 
The rejection of claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in response to the amendment of the claim to recite additional steps, such that the scope of the patent protection sought is no longer indefinite. The rejection of claims 15-18 and 20 is withdrawn in response to applicant’s argument that the preamble of the claims is accomplished by the body of the claims.
	The rejection of claims 16-18 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,970,003 is withdrawn in response to the amendment of claim 16 to recite the particular species of disease to be treated, i.e., peripheral neuropathy-associated pain. The ‘003 claims do not render obvious this patient subpopulation. 
	The treatment agents of the claims are considered described by the specification and the art. For example a number of anti-FLRT3 antibodies and anti-Unc5 antibodies are publicly available. Inhibitory nucleic acids that decrease the expression of FLRT3 are known. See the specification at pp.19-21. The protein interaction domains of FLRT3 and Unc5 are known as are peptide sequences that disrupt the interaction between FLRT3 and Unc5. See, for example, Lu et al. Structural Basis of Latrophilin - FLRT - UNC5 Interaction in Cell Adhesion. Structure. 2015 Sep 1; 23(9): 1678–1691. Published online 2015 Jul 30. 
	The closest prior art was cited in the previous office action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 14-18, 20 and 21 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
03 June 2022